Citation Nr: 1743411	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher initial rating for service-connected posterior subluxation of cervical spine C5 relative to C4 and C6, currently evaluated as 20 percent disabling.

2. Entitlement to a higher initial rating for service-connected degenerative arthritis of the right ankle, currently evaluated as 10 percent disabling.

3. Entitlement to a total disability rating based on individual unemployablity (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in April 2014 and in February 2017. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 






FINDINGS OF FACT

1. Throughout the entire appeal period, the Veteran's cervical spine disorder was manifested by forward flexion at worst to 25 degrees, pain, stiffness, muscle spasms and flare-ups, without evidence of favorable or unfavorable ankylosis of the entire cervical spine.   

2. Throughout the entire appeal period, the Veteran's right ankle disorder was manifested by normal to mild limitation of range of motion, pain, swelling, tenderness, flare-ups, and instability that limits his ability to perform the normal working movements of the ankle with normal excursion, strength, speed, coordination, and endurance that more nearly approximates marked functional impairment. 

3. The Veteran is currently substantially and gainfully employed as an air traffic controller. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for a cervical spine disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code (DC) 5237 (2016).

2. The criteria for an evaluation of 20 percent for a right ankle disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, DC 5271 (2016).

3. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In April 2014 and in June 2017, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Under 38 C.F.R. § 4.71 (a), General Rating Formula for Diseases and Injuries of the Spine, a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, with evidence of favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

A. Cervical Spine Disorder

In a January 2011 rating decision, the RO established service-connection for  posterior subluxation of cervical spine C5 relative to C4 and C6 evaluated as 20 percent disabling, effective June 6, 2010. The Veteran contends that his cervical spine disorder more nearly approximates symptoms contemplated by a rating higher than 20 percent. 

The Veteran was afforded a VA examination in December 2010. The Veteran was diagnosed with posterior subluxation of C5 relative to C4 and C6. The Veteran reported symptoms such as stiffness, fatigue, and muscle spasms. The Veteran complained that he could not walk more than 4 miles. The Veteran did not experience decreased motion, paresthesia, numbness and weakness, or bowel/bladder problems associated with his cervical spine disorder. The Veteran complained of flare-ups of mild pain that occurred 3 times per week and lasted for 2 hours. The Veteran's cervical spine pain was exacerbated by physical activity and was relieved by rest. The Veteran reported that during flare-ups, he could function without pain medication. There was no additional functional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use testing. Range of motion (ROM) testing revealed flexion to 29 degrees with pain at 29 degrees, extension to 45 degrees, right lateral flexion to 42 degrees, left lateral flexion to 43 degrees, right lateral rotation to 65 degrees, and left lateral rotation to 72 degrees. There was no evidence of ankylosis. 

In a May 2011 Notice of Disagreement, the Veteran averred that his neck condition had worsened and that he believed that it would continue to worsen over time. The Veteran claimed that he experienced radiating pain, tenderness, stiffness, guarding of movement, weakness, and loss of tone on a regular basis. The Veteran had flare-ups 3 to 4 times per day that lasted 1 to 2 hours that he treated with over-the-counter (OTC) medication. 

In June 2011, the Veteran underwent a VA spine examination. The Veteran was diagnosed with chronic strain of the cervical spine. The Veteran experienced flare-ups "at least every other day usually associated with holding [his] neck in one position," "sleeping wrong", bending/turning his neck, and with heavy lifting.
The flare-ups lasted a few hours and the Veteran treated with OTC medication. The Veteran denied radicular pain to the shoulders or upper extremities and his gait was normal. ROM was flexion to 35 degrees with pain, extension to 30 degrees with pain, right/left lateral flexion to 30 degrees, and right/left lateral rotation to 65 degrees with pain. There was no evidence of ankylosis. 

During the March 2012 hearing, the Veteran testified that his worsening neck pain was more severe in the morning, "especially if he [did] not sleep on his Tempur-Pedic bed and [did not] use his 'special pillow.'" The Veteran testified that he experienced neck pain when he sat, stood, or performed manual labor for a prolonged period of time and that he treated with OTC pain medication prior to taking prescribed pain medication. The Veteran also testified that his ROM had worsened. 

VA treatment records from December 2012 to his January 2015 VA cervical spine examination revealed complaints of chronic neck pain and pain with flexion. A December 2012 x-ray revealed a hairline fracture on C5 and posterior subluxation. The impression was:  (1) linear lucency through the most posterior inferior aspect of C4 which is highly suggestive of an age indeterminate fracture, and (2) reversal of the normal cervical lordosis in the mid-cervical spine.

The January 2015 cervical spine examination confirmed the Veteran's posterior subluxation of cervical spine C5 relative to C4 and C6 diagnosis. The Veteran reported pain and stiffness and rated his pain a 4 to 5 out of 10 at worst. Any activity that required forward flexion of the neck aggravated his neck pain. The Veteran's pain worsened with sleep and was relieved by pain medication/muscle relaxants and performing neck exercises. The Veteran reported flare-ups of pain and stiffness at least 6 times per week that lasted 1 to 2 hours. Pain limited the Veteran's functional ability during flare-ups and ROM was severely limited. ROM was flexion to 40 degrees, with pain at 30 degrees, extension to 45 degrees, with pain at 45 degrees, right/left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees without objective evidence of painful motion with lateral flexion and rotation. The Veteran had additional limitation of motion after repetitive-use testing of 30 degrees on flexion; he experienced functional loss/impairment, and an additional estimated ROM loss of 10 degrees with forward flexion due to "pain on use or during flare-ups."  There was no evidence of ankylosis. The Board, in a February 2017 Remand, found the examination inadequate to the extent it did not fully comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016). Correia required that joint examinations include the Veteran's pain with ROM in active/passive motion and on weight-bearing and nonweight-bearing. 

As such, the Veteran was afforded a new VA cervical spine examination in March 2017. The Veteran's cervical strain diagnosis was confirmed. The Veteran reiterated the symptoms he reported during the March 2015 cervical spine examination. There was evidence of guarding and muscle spasm. ROM revealed flexion to 25 degrees, extension to 35 degrees, right/left lateral flexion to 40 degrees, and right/left lateral rotation to 60 degrees. Pain was noted on flexion and right/left lateral rotation. Pain was noted in ROM with passive and active motion in the planes listed above. There was evidence of pain on weight-bearing and nonweight-bearing. There was no evidence of ankylosis. 

Based on the foregoing evidence, the Board finds that the Veteran's cervical spine condition more nearly approximates symptoms contemplated by a 20 rating. The March 2017 VA cervical spine examination ROM testing revealed flexion to 25 degrees, extension to 35 degrees, right/left lateral flexion to 40 degrees, and right/left lateral rotation to 60 degrees. Cervical pain was noted on active and passive motion and on weight-bearing and nonweight-bearing. Most critically, ROM testing revealed flexion to 25 degrees and there was no evidence of favorable ankylosis.  The March 2017 VA examination and prior VA examinations consistently show functional range of motion and estimated functional range of motion during pain on use or flare-ups according to the January 2015 VA examination that ranged between 25 degrees and 40 degrees on forward flexion, which is functional impairment consistent with the criteria associated with 10 percent and 20 percent ratings.  Pursuant to DC 5237, a 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or with favorable ankylosis of the entire cervical spine. A 40 percent or a 100 percent rating is warranted for unfavorable ankylosis of the entire cervical spine or ankylosis of the entire spine, respectively. As such, a higher rating is not warranted in this case. The Veteran's cervical spine disorder more nearly approximates symptoms such as forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees and the combined range of motion of the cervical spine not greater than 170 degrees currently assigned for his service-connected cervical spine disorder. 

The Board recognizes that the Veteran contends that his cervical spine disorder has worsened and that he is not satisfied with his initial disability rating assigned in the January 2011 rating decision.  The Board also recognizes the Veteran's belief that his claims of neck pain, stiffness, and limited motion entitles him to a higher disability rating.  The Veteran is competent to report on symptoms and he is sincere in his belief that he is entitled to a higher rating.  His lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the neck impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

For the foregoing reasons, the Board finds that entitlement to a higher initial rating for the Veteran's service-connected posterior subluxation of cervical spine C5 relative to C4 and C6, currently evaluated as 20 percent disabling, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B. Right Ankle Disorder

In a January 2011 rating decision, the RO established service-connection for the Veteran's degenerative arthritis, right ankle, claimed as right ankle condition, evaluated at 10 percent disabling, effective June 6, 2010. The Veteran contends that his right ankle disorder more nearly approximates symptoms contemplated by a rating higher than 10 percent. 

Under DC 5271, a 20 percent rating is warranted for "marked" limitation of motion of the ankle joint. The Board notes that terms such as "moderate" and "marked" are not defined in the Rating Schedule. However, "moderate" is defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition (1988) at 871. 

A 30 percent evaluation is potentially available under DC 5270 for ankylosis of an ankle, in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 and 10 degrees; and a 40 percent evaluation is potentially available with ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity. If there is plantar flexion less than 30 degrees, a 20 percent disability rating is assigned. Id.  The regulations define normal range of motion for the ankle as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees. 38 C.F.R. § 4.71  (2014).

Pursuant to DC 5003, degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71 (a), DC 5003.

Upon review of the clinical evidence and the lay evidence, the Board finds that the Veteran's right ankle disorder, more nearly approximates symptoms contemplated by a 20 percent rating, defined as "marked" limitation of motion of the ankle joint, pursuant to DC 5271, and no higher. As such, a higher initial rating for service-connected degenerative arthritis of the right ankle, currently evaluated as 10 percent disabling, is warranted.

In support of its finding, the Board considered the December 2010 VA examination in which the Veteran was diagnosed with degenerative arthritis of the right ankle joint. The Veteran reported weakness, swelling, giving way, lack of endurance, pain, dislocation and guarding of movement in his right ankle. The Veteran reported flare-ups 3 times per month that lasted for an hour. The Veteran reported that his pain was a 2 out of 10 and that his flare-ups were precipitated by physical activity. ROM testing revealed dorsiflexion to 18 degrees and planter flexion to 45 degrees. There was no evidence of ankylosis.

The Veteran was afforded a VA examination in June 2011 that confirmed his degenerative joint disease of the right ankle diagnosis. The Veteran reported worsening, daily right ankle pain and flare-ups due to prolonged standing and walking. The Veteran rated his right ankle pain a 3 to 5 out of 10 and reported that it lasted for 1 to 2 hours. The Veteran reported a history of swelling, tenderness to palpation, weakness, stiffness, instability, and that his ankle would give out easily. Notably, the Veteran reiterated that his ankle rolled when he walked on uneven surfaces and that he used an ankle brace as needed. ROM was dorsiflexion to 20 degrees and plantar flexion to 40 degrees with pain. There was no evidence of ankylosis. 

At the March 2012 hearing and in a written statement, the Veteran complained of worsening right ankle pain. The Veteran testified that it was painful to stand or walk prolonged distances. Post-service clinical evidence indicates that the Veteran was treated for right ankle pain from December 2010 through January 2015. During the medical examinations the Veteran consistently reported: right ankle tenderness on the lateral side; wearing OTC shoe inserts; and pain with inversion of his right foot. 

At the January 2015 VA joints examination, the Veteran was diagnosed with osteoarthritis of the right ankle. The Veteran reported flare-ups that lasted up to 24 hours, and caused pain and swelling. The Veteran reported an inability to walk long distances, run, climb more than "a couple flights of stairs", and that he had to wear an ankle brace when he walked on uneven ground because his ankle would give-way. The right ankle ROM was dorsiflexion to 20 degrees and plantar flexion to 45 degrees. The Veteran exhibited pain on weight-bearing and nonweight-bearing. The Veteran had functional loss during flare-ups and with repetitive use due to significant pain, weakness, and most critically, instability. There was no evidence of ankylosis. Due to the Court's decision in Correia, the Board Remanded the case in February 2017, for a new joints examination. 

In the March 2017 VA examination, the Veteran was diagnosed with lateral collateral ligament sprain, right ankle, and his degenerative arthritis, right ankle, diagnosis was confirmed. The Veteran reported that his right ankle was unstable, painful, aching, throbbing, and that he could only walk on even surfaces. According to the Veteran, walking on uneven surfaces caused the Veteran's "ankle to turn". There was evidence of instability or dislocation of the right ankle joint. The Talar Tilt test (inversion/eversion stress test) was positive. The Veteran reported flare-ups that resulted in painful walking, standing, and right ankle joint instability. There was evidence of disturbance of locomotion. ROM was dorsiflexion to 20 degrees, plantar flexion to 35 degrees. There was no evidence of ankylosis. 

Based on the foregoing evidence, the Board finds that the Veteran's right ankle disorder more nearly results in "marked" functional impairment contemplated by a 20 percent rating, and no more. There is no objective clinical evidence of favorable/unfavorable ankylosis contemplated by a 30 percent rating or higher under DC 5270. With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge. See Layno, supra. As in this case, the Board considered the Veteran's competent lay statements regarding his observable right ankle symptoms such as: giving-way and instability while walking on uneven surfaces, flare-ups, pain, swelling, and tenderness. The Board afforded the Veteran's lay statements significant weight as they are consistent with the clinical evidence and speak to the issue at hand. The Veteran consistently reported right ankle instability and that his right ankle would "g[i]ve-way" when he walked on uneven surfaces.  The March 2017 VA examination showed objective evidence of instability of the ankle.  The Board finds that the Veteran's normal to mild limitation of range of motion of the ankle coupled with objectively demonstrated instability of the ankle limits his ability to perform the normal working movements of the ankle with normal excursion, strength, speed, coordination, and endurance that more nearly approximates symptoms contemplated by a 20 percent rating. 

For the foregoing reasons, the Board finds that a 20 percent rating for the Veteran's service-connected degenerative arthritis of the right ankle is warranted. 

III. TDIU 

The Veteran contends that he is unemployable due to his service-connected disabilities.  The Veteran is service-connected for posterior subluxation of cervical spine C5 relative to C4 and C6, currently evaluated as 20 percent disabling and degenerative arthritis of the right ankle, to be assigned a 20 percent rating upon implementation of the Board's grant by the RO.  In a March 2016 Supplemental Statement of the Case, the RO denied the TDIU claim due to the Veteran's fulltime employment as an air traffic controller at the Laredo International Airport in Laredo, Texas. 

With regard to the assignment of a TDIU, total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

The record evidence indicates that the Veteran does not meet the scheduler requirements for a TDUI. Most critically, the Veteran is currently substantially and gainfully employed. In an April 2014 Board Remand, the Veteran was ordered to undergo a Social Work and Industrial Survey.  During the assessment, the Veteran revealed that he was currently employed full time as an air traffic controller at Laredo International Airport. The Veteran denied any difficulty with his current occupation due to his current neck and right ankle conditions. The VA social worker ultimately opined that the Veteran was "able to work in various occupations with respect to his service-connected neck and right ankle condition with some physical limitations."

As such, the Board finds that a TDIU is not warranted due to the Veteran's fulltime employment in a substantially gainful occupation. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the TDIU claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; see also Gilbert, supra. 


ORDER

Entitlement to a higher initial rating for service-connected posterior subluxation of cervical spine C5 relative to C4 and C6, currently evaluated as 20 percent disabling, is denied.

Entitlement to a 20 percent rating for service-connected degenerative arthritis of the right ankle, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


